DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020, 4/6/2021 and 11/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0045725 (hereinafter Mochizuki) in view of US 2018/0131486 (hereinafter Liu), US 2012/0051315 (hereinafter Wang) and US 2013/0003583 (hereinafter Landstrom).
Regarding claims 1 and 6, Mochizuki teaches method/apparatus for resource allocation applied in a base station for a plurality of user equipment in a wireless communication system during a time slot period ([0008][0016][0018][0019][0120]: details resource allocation; base station 203; plurality of user equipment 202), the method comprising: sorting in descending order a plurality of beams, according to a sum of traffic demands of a plurality of primary user equipment of each of the plurality of beams, wherein the plurality of primary user equipment are user equipment, which are served in optimal beams, of the plurality of user equipment ([0585]: details assign priorities to beams via which the UEs communicate, using the priorities of the UEs. For example, the cell assigns priorities to beams in descending order of the priorities among the UEs communicating via the same beam, as sum of traffic demands).
Mochizuki does not explicitly teach selecting in sequence a set of beams from the plurality of beams sorted into descending order; allocating resource blocks to the plurality of primary user equipment of each of the selected set of beams in descending order based on a traffic demand of each of the plurality of primary user equipment; calculating a signal-to-interference-plus-noise (SINR) for each of a plurality of secondary user equipment, wherein the plurality of secondary user equipment are user equipment, which are not served in optimal beams, of the plurality of user equipment; and allocating remaining resource blocks to the plurality of secondary user equipment in descending order based on the calculated SINRs.  
However, Liu teaches selecting in sequence a set of beams from the plurality of beams sorted into descending order ([0060]: details predefined sequence of beams may have a descending order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki to incorporate the teachings of Liu and include selecting in sequence a set of beams from the plurality of beams sorted into descending order of Liu with Mochizuki.  Doing so would provide improving beam selection flexibility (Liu, at paragraph [0070]).
Moreover, Wang teaches allocating resource blocks to the plurality of primary user equipment of each of the selected set of beams in descending order based on a traffic demand of each of the plurality of primary user equipment ([0052]: details the interference margin reserved for the associated UE that has been allocated the RB, based on QoS requirements and traffic class, as traffic demand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki to incorporate the teachings of Wang and include allocating resource blocks to the plurality of primary user equipment of each of the selected set of beams in descending order based on a traffic demand of each of the plurality of primary user equipment of Wang with Mochizuki.  Doing so would improve system performance (Wang, at paragraph [0030]).
Furthermore, Landstrom teaches calculating a signal-to-interference-plus-noise (SINR) for each of a plurality of secondary user equipment, wherein the plurality of secondary user equipment are user equipment, which are not served in optimal beams, of the plurality of user equipment (Fig. 7, 440; [0095]: details selecting secondary users; determining SINRmin for each secondary user); and allocating remaining resource blocks to the plurality of secondary user equipment in descending order based on the calculated SINRs (Fig. 7, 450; [0096]: details scheduled according to predefined rules, in order to enable resources to be shared in an effective manner, the SINR for the shared RBs exceeds the SINRmin of a respective paired primary UE).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki to incorporate the teachings of Landstrom and include calculating a signal-to-interference-plus-noise (SINR) for each of a plurality of secondary user equipment, wherein the plurality of secondary user equipment are user equipment, which are not served in optimal beams, of the plurality of user equipment; and allocating remaining resource blocks to the plurality of secondary user equipment in descending order based on the calculated SINRs of Landstrom with Mochizuki.  Doing so would improve resource utilization in a radio communication system (Landstrom, at paragraph [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 2016/0262077) details cell selection/reselection in millimeter wave system.
Ku (US 2020/0336196) details performing sequential beam reporting procedure for multiple beams in wireless communication system.
Park (US 2013/0045675) details selecting spot beam based on traffic demands and channel condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415